—Appeal from a judgment of the County Court of Broome County (Smith, J.), rendered March 20, 1992, convicting defendant upon his plea of guilty of the crime of criminal possession of a controlled substance in the fourth degree.
Defendant contends on this appeal that the sentence of 3 to 9 years’ imprisonment that he received should be reduced because it is disproportionate to the sentence of 3 Vi to 7 years’ imprisonment imposed upon a codefendant and because it is harsh and excessive. The fact that defendant did not receive the same sentence as a codefendant does not require modification of his sentence (see, People v Warden, 141 AD2d 913). Defendant was allowed to plead guilty to one count of the crime of criminal possession of a controlled substance in the fourth degree in satisfaction of a two-count indictment. In addition, defendant pleaded guilty knowing that he would receive the sentence ultimately imposed by County Court. Considering these facts, as well as defendant’s prior record and the fact that the sentence was not the harshest possible, we find no reason to disturb the sentence imposed by County Court (see, People v Mackey, 136 AD2d 780, lv denied 71 NY2d 899).
Weiss, P. J., Yesawich Jr., Mercure, Mahoney and Casey, JJ., concur. Ordered that the judgment is affirmed.